PER CURIAM.
We affirm substantially for the reasons stated by Judge Rimm in his opinion published at 6 N.J. Tax 24 (1983). We reject as without merit appellant’s additional argument that Judge Rimm erred in failing “to consider the sale of the subject property only seven weeks after the critical assessing date as an alternative method of proving valuation,” under the circumstance that appellant attempted to prove true value not by the sale price set out in the deed but by opinion testimony of a substantially lower cash equivalency of the sale price in the light of favorable financing terms.